 
Exhibit 10.1

RESTRICTED STOCK UNIT AWARD AGREEMENT




Name of
Grantee:                                                                                                
Grant
Date:                                                                                                
Number of Shares of Restricted Stock
Units:                                                                                                           


This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of restricted stock units to the
above-referenced “Grantee” as of the “Grant Date” hereof pursuant to the Compass
Minerals International, Inc. 2005 Incentive Award Plan, as amended from time to
time (the “Plan”).  By accepting the Award, Grantee agrees to be bound in
accordance with the provisions of the Plan, the terms and conditions of which
are hereby incorporated in this Agreement by reference.  Capitalized terms not
defined herein shall have the same meaning as used in the Plan, as amended from
time to time.


1.  Restricted Stock Units Awarded.  Grantee is hereby awarded the number of
restricted stock units (the “Restricted Stock Units”) first set forth above,
subject to the other terms and conditions of this Agreement and the Plan.  Each
unit represents one share of the Company’s Stock.
2.  Vesting.  The Restricted Stock Units shall be non-vested, and subject to
forfeiture as provided in paragraph 3, until the third (3rd) anniversary of the
Grant Date (the “Vesting Date”).
3.  Forfeiture.  In the event Grantee’s employment with the Company and its
Subsidiaries terminates prior to the date on which the Restricted Stock Units
have vested, such Restricted Stock Units will be forfeited by Grantee and no
benefits will be payable under this Agreement.  For purposes of this Agreement,
neither an authorized leave of absence (authorized by the Company in writing to
Grantee)  nor the retirement or disability of the Grantee shall be deemed a
termination of employment hereunder.  The term “retirement” means a voluntary
separation from service on or after attaining age 62 and having a combined age
and years of service of at least 67.  The term “disability” means Grantee is
unable to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than twelve (12) months; or is, by reason of a
medically determinable physical or mental impairment which can be expected to
last for a continuous period of not less than twelve (12) months, receiving
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.


4.  Payment of Benefits.  Subject to paragraph 9, Grantee shall receive an
unrestricted stock certificate for a number of shares of Stock equal to the
Restricted Stock Units subject to this Agreement as soon as administratively
practicable following the Vesting Date (but in no event later than March 15 of
the year following the year in which the Vesting Date occurs).


5.  Payment Following Change of Control.  Notwithstanding any provision in this
Agreement to the contrary, in the event of a Change of Control, the Grantee’s
Restricted Stock Units shall become vested and payable if (i) the surviving
entity does not agree prior to such Change of Control to substitute immediately
after the Change of Control an economically equivalent right as appropriate
under the circumstances, or (ii) Grantee’s employment is involuntarily
terminated without Cause or voluntarily terminated for Good Reason within 18
months following such Change of Control; provided, however, if payment is made
pursuant to clause (i) and the Change of Control event does not constitute a
“change in control” within the meaning of section 409A of the Internal Revenue
Code, then payment will be delayed until the earlier of Grantee’s termination of
employment or the Vesting Date; and provided further, if Grantee is a specified
employee (as defined in section 409A of the Internal Revenue Code), then payment
following Grantee’s termination of employment shall be delayed for a period of
six (6) months in accordance with Section 409A of the Internal Revenue Code or,
if earlier, Grantee’s date of death.



--------------------------------------------------------------------------------


If Grantee’s employment is involuntarily terminated for Cause either before or
after a Change of Control, but prior to the Vesting Date, then the Restricted
Stock Units will be forfeited by Grantee and no benefit shall be payable under
this Agreement.


For purposes of this Agreement, “Cause” means (i) the conviction of Grantee of,
or plea of guilty or nolo contendere by Grantee to, a felony or misdemeanor
involving moral turpitude, (ii) the indictment of Grantee for a felony or
misdemeanor under the federal securities laws, (iii) the willful misconduct or
gross negligence by Grantee resulting in material harm to the Company or any
Subsidiary, (iv) fraud, embezzlement, theft, or dishonesty by Grantee against
the Company or any Subsidiary, or willful violation by Grantee of a policy or
procedure of the Company, resulting in any case in material harm to the Company,
or (v) breach of any confidentiality agreement or obligation and/or breach of
any Restrictive Covenant Agreement or similar agreement by and between Grantee
and Company.  For purpose of this paragraph, no act or failure to act by Grantee
shall be considered “willful” unless done or omitted to be done by Grantee in
bad faith and without reasonable belief that Grantee’s action or omission was in
the best interests of the Company or its Subsidiaries.  Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board shall be conclusively presumed to be done, or omitted to be done, by
Grantee in good faith and in the best interests of the Company.  The Company
must notify Grantee of any event constituting Cause within ninety (90) days
following the Company’s knowledge of its existence or such event shall not
constitute Cause under this Agreement.


For purposes of this Agreement, “Good Reason” means, without Grantee’s express
written consent, the occurrence of any of the following events within 18 months
after a Change of Control:


(i)           a material adverse change in Grantee’s duties or responsibilities
as of the Change of Control (or as the same may be increased from time to time
thereafter); provided, however, that Good Reason shall not be deemed to occur
upon a change in Grantee’s reporting structure, upon a change in Grantee’s
duties or responsibilities that is a result of the Company no longer being a
publicly traded entity and does not involve any other event set forth in this
paragraph, or upon a change in Grantee’s duties or responsibilities that is part
of an across-the-board change in duties or responsibilities of employees at
Grantee’s level;


(ii)           any reduction in Grantee’s annual base salary or annual target or
maximum bonus opportunity in effect as of the Change of Control (or as the same
may be increased from time to time thereafter); provided, however, that Good
Reason shall not include such a reduction of less than 10% that is part of an
across-the-board reduction applicable to employees at Grantee’s level;


(iii)           Company’s (A) relocation of Grantee more than 50 miles from
Grantee’s primary office location and more than 50 miles from Grantee’s
principal residence as of the Change of Control or (B) requirement that Grantee
travel on Company business to an extent substantially greater than Grantee’s
travel obligations immediately before such Change of control; or


(iv)           a reduction of more than 10% in the aggregate benefits provided
to Grantee under the Company’s employee benefit plans, including but not limited
to any “top hat” plans designated for key employees, in which Grantee is
participating as of the Change of Control.


Notwithstanding the foregoing, Grantee must provide notice of termination of
employment to the Company within 90 days of Grantee’s knowledge of an event
constituting Good Reason or such event shall not constitute Good Reason under
this Agreement.  Additionally, an isolated, insubstantial, and
 

--------------------------------------------------------------------------------


inadvertent action taken in good faith and that is remedied by the Company
within 10 days after receipt of notice thereof given by Grantee shall not
constitute Good Reason.


6.      Voting and Dividend Rights.  Grantee shall have no voting rights with
respect to the Restricted Stock Units awarded hereunder.  Pursuant to Section
8.4 of the Plan, Grantee shall be entitled to receive Dividend Equivalents based
upon the number of Restricted Stock Units subject to this Agreement.  Such
Dividend Equivalents shall be paid concurrently with any dividends or
distributions paid on the Company’s Stock (but in no event later than March 15
of the year following the year in which such dividends or distributions are
paid) and shall be equal to one hundred percent (100%) of the value of the cash
dividend (or other property being distributed) per share being paid on the
Company’s Stock times the number of Restricted Stock Units subject to this
Agreement.  Dividend Equivalents shall paid in cash, shares of the Company’s
Stock or such other property as may be distributed to the Company’s
stockholders.


7.      Permitted Transfers. The rights under this Agreement may not be
assigned, transferred or otherwise disposed of except by will or the laws of
descent and distribution and may be exercised during the lifetime of Grantee
only by Grantee. Upon any attempt to assign, transfer or otherwise dispose of
this Agreement, or any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, this
Agreement and the rights and privileges conferred hereby immediately will become
null and void.


8.  Unfunded Obligation.  This Agreement is designed and shall be administered
at all times as an unfunded arrangement and Grantee shall be treated as an
unsecured general creditor and shall have no beneficial ownership of any assets
of the Company.


9.  Taxes.  Grantee will be solely responsible for any federal, state or other
taxes imposed in connection with the granting of the Restricted Stock Units or
the delivery of shares of Stock pursuant thereto, and Grantee authorizes the
Company or any Subsidiary to make any withholding for taxes which the Company or
any Subsidiary deems necessary or proper in connection therewith.  Upon
recognition of income by Grantee with respect to the Award hereunder, the
Company shall withhold taxes pursuant to the terms of the Plan.


10.  Changes in Circumstances.  It is expressly understood and agreed that
Grantee assumes all risks incident to any change hereafter in the applicable
laws or regulations or incident to any change in the value of the Restricted
Stock Units or the shares of Stock issued pursuant thereto after the date
hereof.


11.  Conflict Between Plan and This Agreement.  In the event of a conflict
between this Agreement and the Plan, the provisions of the Plan shall govern.


12.  Notices.  All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:


If to the Company, to it at:
Compass Minerals International, Inc.
9900 West 109th Street
Overland Park KS 66210
Attn: Victoria Heider, Vice President Human Resources



--------------------------------------------------------------------------------


If to Grantee, to him or her at the address set forth on the signature page
hereto or to such other address as the party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.  Any such
notice or communications shall be deemed to have been received (a) in the case
of personal delivery, on the date of such delivery (or if such date is not a
business day, on the next business day after the date of delivery), (b) in the
case of nationally-recognized overnight courier, on the next business day after
the date sent, (c) the case of telecopy transmission, when received (or if not
sent on a business day, on the next business day after the date sent), and (d)
in the case of mailing, on the third business day following that on which the
piece of mail containing such communication is posted.


13.  No Guarantee of Employment.  Nothing in this Agreement shall confer upon
Grantee any right to continue in the employ of the Company or any Subsidiary or
interfere in any way with the right of the Company or Subsidiary, as the case
may be, to sever Grantee’s employment or to increase or decrease Grantee’s
compensation at any time.


14.  Governing Law.  This Agreement shall be governed under the laws of the
State of Delaware without regard to the principles of conflicts of laws.  Each
party hereto submits to the exclusive jurisdiction of the United States District
Court for the District of Kansas (Kansas City, Kansas). Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objections that
either party may now or hereafter have to the aforesaid venue, including without
limitation any claim that any such proceeding brought in either such court has
been brought in an inconvenient forum, provided however, this provision shall
not limit the ability of either party to enforce the other provisions of this
paragraph.


15.  Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.


16.  Enforcement.  In the event the Company or Grantee institutes litigation to
enforce or protect its rights under this Agreement or the Plan, the party
prevailing in any such litigation shall be paid by the non-prevailing party, in
addition to all other relief, all reasonable attorneys’ fees, out-of-pocket
costs and disbursements of such party relating to such litigation.


17.  Waiver of Jury Trial.  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder.


18.  Committee Authority.  The Committee will have the power and discretion to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of this Agreement as are consistent with the Plan
and this Agreement and to interpret or revoke any such rules, including, but not
limited to, the determination of whether or not any shares of Restricted Stock
Units have vested.  All actions taken and all interpretations and determinations
made by the Committee in good faith will be final and binding upon Grantee, the
Company and all other interested persons.  No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to this Agreement.



--------------------------------------------------------------------------------


19.  Counterparts.  This Agreement may be executed in one or more counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts together shall constitute but one agreement.


20.  Restrictive Covenant.  Notwithstanding any provision in this Agreement to
the contrary, the award hereunder is expressly conditioned upon Grantee’s
execution of a Restricted Covenant Agreement in the form designated by the
Company.  If Grantee fails or refuses to execute such Restricted Covenant
Agreement, this Agreement shall be null and void ab initio.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.


COMPASS MINERALS INTERNATIONAL, INC.
By:                                                                
Name:                                                                           
Title:                                                                           




GRANTEE




______________________________________
Residence Address


_______________________________________




_______________________________________


